DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 32 is allowable. The restriction requirement, as set forth in the Office action mailed on 11/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 11/12/2019 between species is withdrawn.  (Please note that there was also a restriction between process and apparatus for its practice in the restriction requirement of 11/12/2019, but the claims directed to the unelected process (claims 27-31) were cancelled in the claim set filed on 8/4/2020).  Claims 40-43, which are directed to Species ii and iii are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, the allowable claim being claim 32.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Lucian Wayne Beavers (Reg. No. 28,183) on 10/28/2021.
The application has been amended as follows: 

Amendments to the Claims 
1-31. (Cancelled)

32. (Currently Amended) An apparatus for metal-cutting machining of wear-affected bit-head-proximal end regions of bit holders of a road milling machine, comprising:
a rotary actuator including an output member rotatable around an actuator rotation axis;
at least one material-removing tool rotatable around a tool rotation axis, the at least one material-removing tool being configured to be coupled to the output member so that the at least one material-removing tool and the output member are rotatable together;
a positioning arbor extending along an arbor axis, the positioning arbor being configured to be introduced into a bit receptacle opening of at least one of the bit holders, the positioning arbor including an abutment segment located radially remotely from the arbor axis and facing away from the arbor axis in a direction having a radial component, the abutment segment including an abutment surface the abutment surface including all surface area of the positioning arbor that abuts against the inner wall, and the abutment surface extending continuously completely around the arbor axis;
wherein the at least one material-removing tool includes a material removing region;
wherein the tool rotation axis is configured to be always parallel to and spaced laterally from the arbor axis during a material-removing operation so that the at least one material-removing tool is arranged to generate by the material-removing operation a flat end surface extending normal to the arbor axis on an uppermost end of the at least one of the bits holders with respect to said arbor axis and surrounding a bit introduction orifice of the bit receptacle opening of the at least one of the bit holders when the positioning arbor is received in the bit receptacle opening; and
wherein during machining of the flat end surface, the entirety of the at least one material-removing tool is arranged between the output member and the entirety of the abutment surface of the positioning arbor in a direction that extends parallel to the tool rotation axis.  

33. (Cancelled)

34. (Cancelled)

35. (Previously Presented) The apparatus of claim 32, wherein:
the at least one material-removing tool is rotatable both around the tool rotation axis and around the arbor axis.





the positioning arbor includes an arbor core located radially inward from the abutment segment, the arbor core and the abutment segment being rotatable relative to one another around the arbor axis, the abutment segment extending continuously completely around the arbor core.

37. (Previously Presented) The apparatus of claim 32, further comprising:
a tool carrier, the at least one material-removing tool being connected to the tool carrier and rotatable relative to the tool carrier about the tool rotation axis, the tool rotation axis being nondisplaceable relative to the tool carrier.

38. (Previously Presented) The apparatus of claim 37, wherein:
the tool carrier is coupled to the positioning arbor so that the tool carrier and at least a portion of the positioning arbor move together.

39. (Previously Presented) The apparatus of claim 37, wherein:
the positioning arbor includes an arbor core located radially inward from the abutment segment, the arbor core being rotatable relative to the abutment segment around the arbor axis; and
the tool carrier is coupled to the arbor core so that the tool carrier and the arbor core are rotatable together around the arbor axis relative to the abutment segment.

40. (Previously Presented) The apparatus of claim 32, wherein:
the tool rotation axis is offset from the actuator rotation axis; and 
the apparatus further includes a torque-transferring transmission between the output member and the at least one material-removing tool.


the at least one material-removing tool includes a plurality of material-removing tools, each material-removing tool being rotatable around a respective tool rotation axis; and
the transmission provides torque-transferring connection of each material-removing tool to the output member.

42. (Previously Presented) The apparatus of claim 41, wherein:
the transmission includes a planetary gearset including a sun gear and a plurality of planet gears, the output member being coupled to the sun gear and each of the plurality of material-removing tools being coupled to a respective planet gear.

43. (Previously Presented) The apparatus of claim 32, wherein:
the actuator rotation axis is arranged parallel to the tool rotation axis and laterally spaced therefrom.

44. (Previously Presented) The apparatus of claim 32, wherein:
the actuator rotation axis is arranged collinearly to the tool rotation axis.

45. (Previously Presented) The apparatus of claim 32, wherein:
the positioning arbor includes a stop defined on a longitudinal end of the positioning arbor located farthest away from the at least one material-removing tool, the stop being configured to limit, advancement of the positioning arbor along the arbor axis into the bit receptacle opening.

46. (Cancelled)



48. (Previously Presented) The apparatus of claim 32, in combination with the at least one of the bit holders, wherein:
the at least one of the bit holders is a quick-change bit holder of the road milling machine, the at least one of the bit holders including the bit receptacle opening extending along a receptacle axis into the at least one of the bit holders.

49. (Previously Presented) The apparatus of claim 48, wherein:
the arbor axis is arranged collinearly with the receptacle axis when the positioning arbor is introduced into the bit receptacle opening.

50. (Cancelled)

51. (Cancelled)

52. (Cancelled)

53. (Previously Presented) The apparatus of claim 32, wherein:
the abutment segment extends along the arbor axis over a distance longer than a diameter of the inner wall of the bit receptacle opening when the abutment surface is engaged with the inner wall of the bit receptacle opening.

54. (Previously Presented) The apparatus of claim 32, wherein:
the abutment segment extends along the arbor axis over a distance at least twice a diameter of the inner wall of the bit receptacle opening when the abutment surface is engaged with the inner wall of the bit receptacle opening.

a rotary actuator including an output member rotatable around an actuator rotation axis;
at least one material-removing tool rotatable around a tool rotation axis, the at least one material-removing tool being configured to be coupled to the output member so that the at least one material-removing tool and the output member are rotatable together;
a positioning arbor extending along an arbor axis, the positioning arbor being configured to be introduced into a bit receptacle opening of at least one of the bit holders, the positioning arbor including an abutment segment located radially remotely from the arbor axis and facing away from the arbor axis in a direction having a radial component, the abutment segment being configured for abutment against an inner wall of the bit receptacle opening over a distance along the arbor axis longer than a diameter of the inner wall of the bit receptacle opening;
wherein the at least one material-removing tool includes a material removing region arranged between the positioning arbor and the output member; and
wherein the tool rotation axis is configured to be always parallel to and spaced laterally from the arbor axis so that the at least one material-removing tool is arranged to machine a flat end surface extending normal to the arbor axis and surrounding a bit introduction orifice of the bit receptacle opening of the at least one of the bit holders when the positioning arbor is received in the bit receptacle opening.

56. (Previously Presented) The apparatus of claim 55, wherein:
the abutment segment is configured for abutment against the inner wall of the bit receptacle opening over a distance along the arbor axis at least twice the diameter of the inner wall of the bit receptacle opening.

the abutment segment is configured for abutment against the inner wall of the bit receptacle continuously completely around the arbor axis.

The following is an examiner’s statement of reasons for allowance:
With regards to independent claim 32, attention is directed to, for example, Jackman (U.S. Patent No. 3,893,263 A).  Please note that Jackman was cited on the PTO-892 mailed on 5/10/2021.  
Figures 1 and 4 of Jackman show an apparatus having a rotary actuator (54+65+66) including an output member (65+66) that is rotatable about an actuator rotation axis.  The apparatus further includes a material removing tool (69).  As to the material removing tool (69), it is rotatable about a tool rotation axis, and it is held on the output member (65+66) by a nut (71).
It is also noted that the output member (65+66) and the material removing tool (69) are coupled such that they are rotatable together.
Next, be advised that the apparatus of Jackman is inherently capable of performing the claimed intended use of “metal-cutting machining of wear-affected bit-head-proximal end regions of bit holders of a road milling machine,” simply by supplying bit holders of a road milling machine that have wear-affected bit-head-proximal end regions, and placing the material removing region of the material removing tool (69) in operative contact therewith.  
The apparatus of Jackman further comprises a positioning arbor, which extends along an arbor axis.  In Figure 1, the positioning arbor is shown as being received within a pipe (8).  Also, from the perspective of Figures 1 and 4, said arbor axis extends vertically through a shaft (13).  (Said shaft (13) can best be seen in Figure 4).  Further, said positioning arbor of Jackman is configured to be introduced into a bit receptacle of at least one bit holder.  That is to say that when 
Regarding the positioning arbor, it comprises a mandrel tube (9), a shaft (13), and an abutment segment.  As to the abutment segment, it in turn comprises a first set of mandrel plates (26, 27), a first spring belting (32), a second set of mandrel plates (28, 29), a second spring belting (39), and a spacer tube (25) on which plates (36, 36a) and gussets (31, 27) are welded.  Also, as can be seen in Figure 4, the abutment segment is located radially remotely from the arbor axis and faces away from the arbor axis in a direction having a radial component.  Examiner reiterates that arbor axis extends vertically through the positioning arbor’s shaft (13).  As such, the positioning arbor includes an abutment segment located radially remotely from the arbor axis and facing away from the arbor axis in a direction having a radial component.  
As to the first (32) and second spring beltings (39), they are “configured for abutment against an inner wall of the bit receptacle opening.”  This is evidenced by the disclosure of the first (32) and second spring beltings (39) being expanded and gripping the pipe’s (8) inner surface [column 3, line 67 – column 4, line 2].  (It is again noted that like the at least one bit holder the pipe (8) is a hollow cylindrical element).  Please note that the surface area of the first (32) and second spring beltings (39) that interfaces with the pipe’s (8) inner surface constitute an “abutment surface” of the abutment segment.  Noting this, the abutment surface includes all surface area of the positioning arbor that abuts against the inner wall.  Also, since the first (32) 
With respect to the material removing tool (69), the material removing region thereof is the cylindrical portion of the material removing tool (69) that is disposed, for example, between an upper flat plate and a lower flat plate of said material removing tool (69).  This is apparent in Figure 4 of Jackman.  
Regarding the tool rotation axis, from the perspective of Figure 4 of Jackman, it extends vertically through the material removing tool (69) and output member (65+66).  Please note that Figure 4 has been annotated and provided below so as to show the tool rotation and arbor axes.  

    PNG
    media_image1.png
    794
    993
    media_image1.png
    Greyscale


Jackman though, does not teach the “material-removing tool is arranged to generate by the material-removing operation a flat end surface extending normal to the arbor axis on an uppermost end of the at least one of the bits holders with respect to said arbor axis and surrounding a bit introduction orifice of the bit receptacle opening of the at least one of the bit holders when the positioning arbor is received in the bit receptacle opening; and wherein during machining of the flat end surface, the entirety of the at least one material-removing tool is arranged between the output member and the entirety of the abutment surface of the positioning arbor in a direction that extends parallel to the tool rotation axis.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Jackman so as to produce the present invention as set forth in independent claim 32.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 32.
With regards to independent claim 55, attention is again directed to, for example, Jackman (U.S. Patent No. 3,893,263 A).  Please note that Jackman was cited on the PTO-892 mailed on 5/10/2021.  

It is also noted that the output member (65+66) and the material removing tool (69) are coupled such that they are rotatable together.
Next, be advised that the apparatus of Jackman is inherently capable of performing the claimed intended use of “metal-cutting machining of wear-affected bit-head-proximal end regions of bit holders of a road milling machine,” simply by supplying bit holders of a road milling machine that have wear-affected bit-head-proximal end regions, and placing the material removing region of the material removing tool (69) in operative contact therewith.  
The apparatus of Jackman further comprises a positioning arbor, which extends along an arbor axis.  In Figure 1, the positioning arbor is shown as being received within a pipe (8).  Also, from the perspective of Figures 1 and 4, said arbor axis extends vertically through a shaft (13).  (Said shaft (13) can best be seen in Figure 4).  Further, said positioning arbor of Jackman is configured to be introduced into a bit receptacle of at least one bit holder.  That is to say that when the at least one bit holder having a bit receptacle opening is supplied, the positioning arbor is configured such that at least a portion thereof can be received within the bit receptacle opening.  This is known, since in Figure 1 of Jackman, said positioning arbor is shown as having been introduced into the pipe (8), and like said at least one bit holder, the pipe (8) is embodied as a hollow cylindrical element.  
Regarding the positioning arbor, it comprises a mandrel tube (9), a shaft (13), and an abutment segment.  As to the abutment segment, it in turn comprises a first set of mandrel plates 
With regards to the abutment segment, it is “configured for abutment against an inner wall of the bit receptacle opening.”  This is evidenced by the disclosure of the first (32) and second spring beltings (39) of said abutment segment being expanded and gripping the pipe’s (8) inner surface [column 3, line 67 – column 4, line 2].  (It is again noted that like the at least one bit holder the pipe (8) is a hollow cylindrical element).  
With respect to the material removing tool (69), the material removing region thereof is the cylindrical portion of the material removing tool (69) that is disposed, for example, between an upper flat plate and a lower flat plate of said material removing tool (69).  This is apparent in Figure 4 of Jackman.  Please note that the material removing region is arranged between the output member (65+66) and at least a portion of the positioning arbor.
Regarding the tool rotation axis, from the perspective of Figure 4 of Jackman, it extends vertically through the material removing tool (69) and output member (65+66).  Please note that Figure 4 has been annotated and provided below so as to show the tool rotation and arbor axes.  

    PNG
    media_image1.png
    794
    993
    media_image1.png
    Greyscale

Regarding the tool rotation axis, it is always spaced laterally from the arbor axis during a material-removing operation of the material removing tool (69).  Moreover, through adjustment of a knurled knob (108) of the apparatus, the tool rotation axis can be set so as to be always parallel to the arbor axis.  Thus, the tool rotation axis is capable of being configured to be always parallel to and spaced laterally from the arbor axis during a material-removing operation of the material removing tool (69).  
With this configuration, the material removing tool (69) is arranged such that it is capable of generating by a machining operation a flat end surface that extends normal to the arbor axis and that surrounds a bit introduction orifice of the bit receptacle opening of the at least one bit 
Through movement of the material removing tool (69) laterally toward the arbor axis via rotation of the rod (79), the material removing region of the material removing tool (69) will establish contact with the workpiece and will remove material from said workpiece.  Essentially, a step-shaped cut can be made in the workpiece, and in cutting that step, material will be removed and a flat end surface will have been generated.  (As broadly claimed, the flat end surface that is generated does not have to be, for example, the uppermost end of the at least one bit holder).  


    PNG
    media_image2.png
    1000
    1058
    media_image2.png
    Greyscale

Next, it is noted that Figure 4 has been annotated (next page) so as to show the results of the completed machining operation on the workpiece, e.g. the bit holder.  As can be seen within said annotated figure, the generated flat end surface extends normal to the arbor axis and it surrounds a bit introduction orifice of the bit receptacle opening when the positioning arbor is received in said bit receptacle opening.

    PNG
    media_image3.png
    1030
    1102
    media_image3.png
    Greyscale

Also, in order to better show the generated flat end surface, the annotated figure from above has again been provided (please see next page), but with a zoomed-in look at a portion of the flat end surface.  

    PNG
    media_image4.png
    1030
    1102
    media_image4.png
    Greyscale

Lastly, since the first (32) and second spring beltings (39) of said abutment segment are configured to grip the inner wall of the bit receptacle opening noting again that they are disclosed as being expandable and gripping the inner surface of the pipe (8) of Jackman, and because the combined length of abutment that the first (32) and second spring beltings (39) incur along the arbor axis is smaller than the diameter of the inner wall of said pipe (8), it follows that Jackman does not teach the “the abutment segment being configured for abutment against an inner wall of 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Jackman so as to produce the present invention as set forth in independent claim 55.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722